Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims 
Claim 1-14 are pending.
Claim 1-14 are rejected. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Seok  (US PG-PUB 20200053773 A1)  relying on provisional application US 62/715,824 A1 hereinafter provisional application  and in view of Zhou et al. (US-PG-PUB 2018/0206284 A1).







The invention is about signal sharing in 802.11ba and is shown in fig. 30

    PNG
    media_image1.png
    738
    530
    media_image1.png
    Greyscale










The primary reference Seok is about cooperative multilink and is shown in fig. 1 located in page 2 

    PNG
    media_image2.png
    230
    670
    media_image2.png
    Greyscale












The secondary reference Zhou is about signaling for link aggregation and is shown in fig. 2

    PNG
    media_image3.png
    718
    524
    media_image3.png
    Greyscale








For claim 1. Seok provisional application teaches a method used in a wireless local area network (WLAN) system (Seok provisional application  Page 3 see figure an  AP and STA i.e. WLAN) the method comprising:
Transmitting (Seok provisional application  Page 3 see figure an  AP and STA i.e. WLAN and exchange between AP and STA) by a first station (STA) (Seok provisional application  Page 3 see figure an  AP and STA i.e. WLAN and exchange between AP and STA i.e. first STA), that aggregates a plurality of links including a first link and a second link ( looking at applicant specification [0015] the multi-link can be 2.4, 5 and 6Ghz based on this Seok provisional application   Page 3 see figure an  AP and STA i.e. WLAN and exchange between AP and STA i.e. first STA and multiband operation using 5GHZ  1st link and 2.4GHZ 2nd link   i.e. aggregation  of multiple links ), a first control frame including first information related to a preferred link of the first STA( looking at applicant specification [0015] the multi-link can be 2.4, 5 or  6Ghz based on this Seok provisional application   page 14 line 1  indication of the band information i.e. preferred link  and lines 5-8, subfield in the A-control field has the band information i.e. preferred link   and fig. 9-15 b  control information is variable i.e. depending of the band i.e. preferred link  page 15 among possible band are 2.4, 3.6, 5 and 6GHZ  and the preferred band are 2.4 and 5GHZ  and see also pages  16, 17) , and second information to a second STA (looking at applicant specification [0316]  first and second information maybe included in field such as the one in fig. 28  band sharing i.e. cooperative multilink  capability being indicated using bit value  based  on this  Seok provisional application  page 14 frame containing multiple fields being sent  i.e. first information and second information page 21 non-AP STA requesting cooperative mufti-band operation to the AP page 20 and AP not STA indicating ability or capability for cooperative multiband  based on which multi-band communication can take place between STA and AP however STA does not indicate expressly its capability for cooperative multi-link to the AP) ;
performing a negotiation related to the plurality of links with the second STA upon receiving a second frame in response to the first control frame(Seok provisional application   page 20 an AC category subfield indicating whether non-AP STA can transmit uplink frame trough the cooperative multi-band channel access after obtaining a TXOP i.e. negotiation and page 21 after receiving multi-band operation mode field from AP ),and
performing data communication with the second STA based on the negotiation (Seok provisional application  page 20 a subfield indicating the ac categories in which the STA can/allowed  i.e. after negotiation to  transmit uplink frame),
Seok provisional application  does not expressly teach information related to whether signal sharing is possible in the plurality of links.
However Zhou from a similar field of endeavor teaches information  related to whether signal sharing is possible in the plurality of links (looking at applicant specification [0204] [0205]  providing information as of whether signal sharing is possible, is describe  providing capability information and [0301] band sharing i.e. cooperative multilink  capability being indicated using bit value  based  on this Zhou [0067] a STA signaling its ability for multi-link session using control fields i.e. bits  in probe request or association request and compare [0304] of application specification as filed and [0052] probe request/response; data /control/ management frames[0053] [0062]of Zhou  and anchor link for control frame whereas a common queue maybe used for all type of signals).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Zhou and the teaching of Seok  by using the capability as taught by Zhou to use it for conveying STA ability for cooperative multilink or signal sharing . Because  Zhou teaches a method of providing aggregation capability (Zhou [0012]).

For claim 2. The combination of Seok provisional application   and Zhou teaches all the limitation of parent claim 1, Seok does not teach wherein the first information includes at least one of first preferred link information related to a preferred link for user data communication of the first STA and second preferred link information related to a preferred link for management signaling of the first STA.
	However Zhou from a similar field of endeavor teaches wherein the first information includes at least one of first preferred link information related to a preferred link  for user data communication of the first STA (Zhou [0070] a wireless link dedicated  for data packet a TID for each packet type) and second preferred link information related to a preferred link for management signaling of the first STA(Zhou [0070] a wireless link dedicated  for management data and a TID for each packet type ).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Zhou and the teaching of Seok  by using the capability as taught by Zhou to use it for conveying STA ability for cooperative multilink or signal sharing . Because  Zhou teaches a method of providing aggregation capability (Zhou [0012]).

For Claim 3. The combination of Seok provisional application  and Zhou teaches all the limitation of parent claim 1,  
Seok provisional application   does not teach  wherein the second information includes at least one of first sharing information related to whether a signal for user data communication is shared in the plurality of links and second sharing information related to whether a signal is shared for management signaling in the plurality of links.
However Zhou from a similar field of endeavor teaches  wherein the second information includes at least one of first sharing information related to whether a signal for user data communication is shared in the plurality of links and second sharing information related to whether a signal is shared for management signaling in the plurality of links(looking at applicant specification [0204] [0205]  providing information as of whether signal sharing is possible is describe  providing capability information and [0301] band sharing i.e. cooperative multilink  capability being indicated using bit value  based  on Zhou [0067] a STA signaling its ability for multi-link session using control fields in probe request or association request).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Zhou and the teaching of Seok  by using the capability as taught by Zhou to use it for conveying STA ability for cooperative multilink or signal sharing . Because  Zhou teaches a method of providing aggregation capability (Zhou [0012]).

For claim 4. The combination of Seok provisional application   and Zhou teaches all the limitation of parent claim 1,  
Seok provisional application  teaches wherein the first link and the second link are each included in a 2.4 GHz band, 5 GHz band , or 6 GHz band (Seok provisional application   page 3 see figure ), and the first link and the second link are included in different bands  (Seok provisional application   page 3 see figure ).

For claim 5. The combination of Seok provisional application   and Zhou teaches all the limitation of parent claim 1,  Seok  does not teach wherein the first control frame is included in a probe request signal or an association request signal
	However Zhou from a similar field of endeavor teaches wherein the first control frame is included in a probe request signal or an association request signal(Zhou [0052] a probe request/response).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Zhou and the teaching of Seok  by using the capability as taught by Zhou to use it for conveying STA ability for cooperative multilink or signal sharing . Because  Zhou teaches a method of providing aggregation capability (Zhou [0012]).

For claim 6. The combination of Seok provisional application    and Zhou teaches all the limitation of parent claim 1,  wherein the second frame includes third information related to a preferred link of the second STA( looking at applicant specification [0015] the multi-link can be 2.4, 5 and 6Ghz based on this Seok page 14 line 1  indication of the band information i.e. preferred link  and lines 5-8, subfield in the A-control field has the band information i.e. preferred link   and fig. 9-15 b  control information is variable i.e. depending of the band i.e. preferred link see also page 15, 16, 17) ,
Seok provisional application  does not teach   and fourth information related to whether signal sharing is possible in the plurality of links.
However Zhou from a similar field of endeavor teaches and fourth information related to whether signal sharing is possible in the plurality of links(looking at applicant specification [0204] [0205]  providing information as of whether signal sharing is possible, is describe  providing capability information and [0301] band sharing i.e. cooperative multilink  capability being indicated using bit value  based  on this Zhou [0067] a STA signaling its ability for multi-link session using control fields in probe request or association request and compare [0304] of application specification as filed and [0052][0053] [0062]of Zhou  and anchor link for control frame whereas a common queue maybe used for all type of signals).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Zhou and the teaching of Seok  by using the capability as taught by Zhou to use it for conveying STA ability for cooperative multilink or signal sharing . Because  Zhou teaches a method of providing aggregation capability (Zhou [0012]).

For claim 7. The combination of Seok provisional application   and Zhou teaches all the limitation of parent claim 1,
Seok provisional application   teaches wherein the first information is identification information related to a 2.4 GHz band, a 5 GHz band, or a 6 GHz band preferred by the first STA (Seok page 3 see figure ).

For claim 8. Seok provisional application   teaches  a first station (STA) in a wireless local area network (WLAN) system(Seok provisional application   Page 3 see figure an  AP and STA i.e. WLAN) comprising: 
a transceiver configured to transmit and receive wireless signals (Seok provisional application   page 3 multiple transceivers)and
a processor configured to control the transceiver (Seok provisional application   page 3 figure management unit i.e. processor ),
wherein
the processor is configured to aggregate a plurality of links including a first link and a second link( looking at applicant specification [0015] the multi-link can be 2.4, 5 and 6Ghz based on this Seok provisional application   Page 3 see figure an  AP and STA i.e. WLAN and exchange between AP and STA i.e. first STA and multiband operation using 5GHZ  1st link and 2.4GHZ 2nd link   i.e. aggregation  of multiple links ), to transmit(Seok provisional application   Page 3 see figure an  AP and STA i.e. WLAN and exchange between AP and STA), a first control frame including first information related to a preferred link of the first STA( looking at applicant specification [0015] the multi-link can be 2.4, 5 or  6Ghz based on this Seok provisional application   page 14 line 1  indication of the band information i.e. preferred link  and lines 5-8, subfield in the A-control field has the band information i.e. preferred link   and fig. 9-15 b  control information is variable i.e. depending of the band i.e. preferred link  page 15 among possible band are 2.4, 3.6, 5 and 6GHZ  and the preferred band are 2.4 and 5GHZ  and see also pages  16, 17) , and second information to a second STA(looking at applicant specification [0316]  first and second information maybe included in field such as the one in fig. 28  band sharing i.e. cooperative multilink  capability being indicated using bit value  based  on this  Seok page 14 frame containing multiple fields being sent  i.e. first information and second information page 21 non-AP STA requesting cooperative mufti-band operation to the AP page 20 and AP not STA indicating ability or capability for cooperative multiband  based on which multi-band communication can take place between STA and AP however STA does not indicate expressly its capability for cooperative multi-link to the AP) ;
to perform a negotiation related to the plurality of links with the second STA upon receiving a second frame in response to the first control frame(Seok provisional application   page 20 an AC category subfield indicating whether non-AP STA can transmit uplink frame trough the cooperative multi-band channel access after obtaining a TXOP i.e. negotiation and page 21 after receiving multi-band operation mode field from AP ),and
to perform data communication with the second STA based on the negotiation(Seok provisional application   page 20 a subfield indicating the ac categories in which the STA can/allowed  i.e. after negotiation to  transmit uplink frame),
Seok provisional application  does not expressly teach information  related to whether signal sharing is possible in the plurality of links. 
However Zhou from a similar field of endeavor teaches information related to whether signal sharing is possible (looking at applicant specification [0204] [0205]  providing information as of whether signal sharing is possible, is describe  providing capability information and [0301] band sharing i.e. cooperative multilink  capability being indicated using bit value  based  on this Zhou [0067] a STA signaling its ability for multi-link session using control fields in probe request or association request and compare [0304] of application specification as filed and [0052][0053] [0062]of Zhou  and anchor link for control frame whereas a common queue maybe used for all type of signals ).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Zhou and the teaching of Seok  by using the capability as taught by Zhou to use it for conveying STA ability for cooperative multilink or signal sharing . Because  Zhou teaches a method of providing aggregation capability (Zhou [0012]).

For claim 9. The combination of Seok provisional application    and Zhou teaches all the limitation of parent claim 8, 
Seok provisional application  does not teach the first information includes at least one of first preferred link information related to
a preferred link for user data communication of the first STA and second preferred link information related to a preferred link for management signaling of the first STA.
However, Zhou from a similar field of endeavor teaches  the first information includes at least one of first preferred link information related to a preferred link for user data communication of the first STA(Zhou [0070] a wireless link dedicated  for management data and a TID for each packet type ), and second preferred link information related to a preferred link for management signaling of the first STA(Zhou [0070] a wireless link dedicated  for management data and a TID for each packet type ).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Zhou and the teaching of Seok  by using the capability as taught by Zhou to use it for conveying STA ability for cooperative multilink or signal sharing . Because  Zhou teaches a method of providing aggregation capability (Zhou [0012]).

For claim 10. The combination of Seok provisional application  and Zhou teaches all the limitation of parent claim 8, 
Seok provisional application  does not teach the second information includes at least one of first sharing information related to whether a signal for user data communication is shared in the plurality of links and second sharing information related to whether a signal is shared for management signaling in the plurality of links.
However, Zhou from a similar field of endeavor teaches the second information includes at least one of first sharing information related to whether a signal for user data communication is shared in the plurality of links and second sharing information related to whether a signal is shared for management signaling in the plurality of links(looking at applicant specification [0204] [0205]  providing information as of whether signal sharing is possible is describe  providing capability information and [0301] band sharing i.e. cooperative multilink  capability being indicated using bit value  based  on Zhou [0067] a STA signaling its ability for multi-link session using control fields in probe request or association request).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Zhou and the teaching of Seok  by using the capability as taught by Zhou to use it for conveying STA ability for cooperative multilink or signal sharing . Because  Zhou teaches a method of providing aggregation capability (Zhou [0012]).

For claim 11. The combination of Seok provisional application  and Zhou teaches all the limitation of parent claim 8, 
Seok teaches the first link and the second link are each included in a 2.4 GHz band, 5 GHz band, or 6 GHz band(Seok provisional application   page 3 see figure ), and the first link and the second link are included in different bands(Seok provisional application   page 3 see figure ),

For claim 12. The combination of Seok provisional application  and Zhou teaches all the limitation of parent claim 8,  Seok  does not teach wherein the first control frame is included in a probe request signal or an association request signal.
	However Zhou from a similar field of endeavor teaches wherein the first control frame is included in a probe request signal or an association request signal(Zhou [0052] a probe request/response).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Zhou and the teaching of Seok  by using the capability as taught by Zhou to use it for conveying STA ability for cooperative multilink or signal sharing . Because  Zhou teaches a method of providing aggregation capability (Zhou [0012]).

For claim 13. The combination of Seok provisional application    and Zhou teaches all the limitation of parent claim 8, 
Seok provisional application  teaches wherein the second frame includes third information related to a preferred link of the second STA( looking at applicant specification [0015] the multi-link can be 2.4, 5 and 6Ghz based on this Seok page 14 line 1  indication of the band information i.e. preferred link  and lines 5-8, subfield in the A-control field has the band information i.e. preferred link   and fig. 9-15 b  control information is variable i.e. depending of the band i.e. preferred link see also page 15, 16, 17) ,
Seok provisional application   does not teach   and fourth information related to whether signal sharing is possible in the plurality of links.
However Zhou from a similar field of endeavor teaches and fourth information related to whether signal sharing is possible in the plurality of links(looking at applicant specification [0204] [0205]  providing information as of whether signal sharing is possible, is describe  providing capability information and [0301] band sharing i.e. cooperative multilink  capability being indicated using bit value  based  on this Zhou [0067] a STA signaling its ability for multi-link session using control fields in probe request or association request and compare [0304] of application specification as filed and [0052][0053] of Zhou  and anchor link for control frame whereas a common queue maybe used for all type of signals of Zhou).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Zhou and the teaching of Seok  by using the capability as taught by Zhou to use it for conveying STA ability for cooperative multilink or signal sharing . Because  Zhou teaches a method of providing aggregation capability (Zhou [0012]).

For claim 14. The combination of Seok provisional application   and Zhou teaches all the limitation of parent claim 8, wherein the first information is identification information related to a 2.4 GHz band, a 5 GHz band, or a 6 GHz band preferred by the first STA(Seok page 3 see figure ).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VOSTER PREVAL whose telephone number is (571)272-4368. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VOSTER PREVAL/Examiner, Art Unit 2412                         

/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412